     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §   CRIMINAL ACTION NO. H-16-170-1
                                                §
KHADER FAHED TANOUS                             §

                             MEMORANDUM OPINION AND ORDER

       Defendant Khader Fahed Tanous, a federal prisoner represented by counsel, filed a motion

for compassionate release pursuant to 18 U.S.C. § 3582(C)(1)(A). (Docket Entry No. 702.) The

Government filed a response opposing the motion. (Docket Entry No. 703.)

       Having considered the motion, the response, the record, matters of public record, and the

applicable law, the Court DENIES the motion for compassionate release, as explained below.

                                           Background

       Defendant is a 54-year-old male prisoner currently confined at the Bureau of Prisons

(“BOP”) Petersburg Low FCI in Hopewell, Virginia. Defendant pleaded guilty pursuant to a

written plea agreement on April 3, 2018, to one count of conspiracy to possess with intent to

distribute a schedule I controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(C). The Court assessed punishment at 121 months’ imprisonment in the BOP on

December 4, 2018, followed by a three-year term of supervised release. The BOP currently reports

defendant’s anticipated release date as December 19, 2024. The parties do not dispute that

defendant has served approximately 48% of his original sentence and/or approximately 56% of his

time per his BOP projected release date.

       Although his motion makes no mention of it, defendant tested positive for COVID-19 in

September 2020 during his incarceration and was placed in isolation. (Docket Entry No. 703, p. 2.)
     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 2 of 8




He has apparently fully recovered. Defendant contends that he is entitled to a compassionate release

due to asthma, his age, and wanting to help care for his aging mother in Virginia. Defendant asks

the Court to grant his motion, reduce his sentence to time served, and order a term of supervised

release not to exceed the balance of his remaining sentence. (Docket Entry No. 702, p. 8.)

                                          Legal Standards

       Defendant brings his motion for a sentence reduction and compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i), which allows a court in its discretion to modify a sentence under certain

circumstances. Under the current version of the statute, a motion may be made by either the

Director of the BOP or by a prisoner after the prisoner has fully exhausted his administrative rights.

18 U.S.C. § 3582(c)(1)(A).

       Compassionate release under section 3582(c)(1)(A) authorizes a court to modify a

defendant’s term of imprisonment if the court finds “extraordinary and compelling reasons warrant

such a reduction,” and that “a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. §§ 3582(c)(1)(A), (A)(i).

       The Sentencing Commission has addressed in a policy statement what qualifies as

“extraordinary and compelling reasons” to release a defendant from BOP custody. See U.S.S.G. §

1B1.13.1 The relevant policy statement outlines four categories of circumstances that may constitute

“extraordinary and compelling reasons” for a sentence reduction, based on terminal medical

conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, Application Note

1. However, the court’s reference to the Guidelines is only one step in its own determination of

       1
         The Fifth Circuit Court of Appeals has not determined whether Sentencing Guideline §
1B1.13 applies to motions for compassionate release, and recognizes that there is a split of authority
as to the issue. See, e.g., United States v. Gowdy, 832 F. App’x 325, 327 (5th Cir. Dec. 28, 2020).

                                                  2
     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 3 of 8




whether extraordinary and compelling reasons warrant a reduction of a defendant’s sentence. The

court is free to determine whether a defendant’s particular medical condition constitutes

extraordinary and compelling reasons for a compassionate release. See United States v. Gonzalez,

819 F. App’x 283, 284 (5th Cir. Sept. 4, 2020); United States v. Hernandez, 645 F.3d 709, 712 (5th

Cir. 2011) (“[T]he decision whether to ultimately grant a modification is left to the sound discretion

of the trial court.”). A defendant in a motion brought under section 3582(c)(1)(A) has the burden to

establish that relief is warranted in his case.

        The court must also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they

are applicable. The court must base its decision on “a thorough factual record” and “must provide

specific factual reasons, including but not limited to due consideration of the § 3553(a) factors, for

its decision.” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). These factors include

the nature and circumstances of the offense; the history and characteristics of the defendant; and the

need for the sentence to reflect the seriousness of the offense, promote respect for the law, provide

just punishment, afford adequate deterrence, protect the public, and provide the defendant with

needed training, medical care, or other treatment in the most effective manner. 18 U.S.C. § 3553(a).

The policy statement recognizes that the sentencing court “is in a unique position to determine

whether the circumstances warrant a reduction . . . after considering the factors set forth in 18 U.S.C.

§ 3553(a) and the criteria set forth in this policy statement[.]” U.S.S.G. § 1B1.13 cmt. 4.

        Moreover, Sentencing Guideline section 1B1.13(2) authorizes a sentence reduction only if

the defendant “is not a danger to the safety of any other person or the community, as provided in 18

U.S.C. § 3142(g).”




                                                   3
     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 4 of 8




          Thus, a defendant may be eligible for compassionate release under section 3582(c)(1)(A) if

the court finds “extraordinary and compelling reasons” to warrant a sentence reduction, the

defendant is found not to pose a risk of danger to the community, and a sentence reduction is

consistent with United States Sentence Commission policy statements.

                                                Analysis

          Exhaustion

          The Government does not contest defendant’s statement that he exhausted prison

administrative remedies prior to filing his motion. Accordingly, defendant may pursue the instant

motion. See United States v. Franco, 973 F.3d 465 (5th Cir. 2020), cert. denied, No. 20-5997, 2020

WL 7132458 (U.S. Dec. 7, 2020).2

          Extraordinary and Compelling Reasons

          Defendant argues that his current medical condition of asthma, his age, and his desire to help

care for his aging parent constitute extraordinary and compelling reasons for his release from prison.

He argues that the CDC recognizes asthma as a medical condition that leaves individuals at high risk

for death from COVID-19, and that he is a medically vulnerable prisoner who should not remain in

prison.




          2
        Defendant’s requests to prison officials for a compassionate release were based on his
wanting to help support his elderly mother and as “caretaker for dependent mother.” Defendant did
not request a compassionate release based on his age or asthma. (Docket Entry No. 702, Exhibit A.)
“Proof of compliance with § 3582’s exhaustion requirement ensures that the BOP has the first
opportunity to assess the merits of a defendant’s request.” United States v. Moser, 2020 WL
7695998, at *2 (N.D. Tex. Dec. 24, 2020) (citing United States v. Knox, 2020 WL 4432852, at *1
(N.D. Tex. July 31, 2020)). Defendant has not afforded the BOP a first opportunity to assess the
merits of his request predicated on an asthma medical condition and/or his age. Nevertheless, the
Court has determined that he is not entitled to a compassionate release.

                                                    4
     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 5 of 8




        Neither party has submitted copies of defendant’s relevant medical records. However, the

Government agrees that defendant has been diagnosed with asthma and that it is being treated with

an albuterol inhaler. Defendant makes no argument that his asthma is not under control or is not

being medically treated.

        According to updated CDC guidelines available online, “adults of any age with the following

conditions might be at an increased risk for severe illness from the virus that causes COVID-19:

asthma (moderate to severe)[.]”3 Defendant has not shown that he has moderate to severe asthma

or that it is uncontrolled, or that his controlled asthma puts him at high risk for serious illness or

death should he contract COVID-19. Moreover, defendant does not show that his asthma

substantially diminishes his ability to provide self-care in prison, or that being 54 years’ of age puts

him at high risk for serious illness or death should he contract COVID-19. Indeed, as noted earlier,

defendant had a positive COVID-19 test in September 2020, and he presents no medical records

showing that he has not fully recovered from any infection or symptoms of an infection.

        Petersburg Low FCI currently reports having three prisoners with positive COVID-19 test

results. A total of 310 prisoners have recovered from COVID-19 infections at the facility, with no

reported deaths.4 Although defendant expresses legitimate and common concerns regarding

COVID-19, he does not establish that his facility cannot manage an outbreak or that the facility

could not treat him if he were to contract the virus. It appears from the BOP’s online statistics that




        3
         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medica
l-conditions.html (accessed on March 5, 2021).
        4
            See https://www.bop.gov/coronavirus/ (accessed on March 5, 2021).

                                                   5
     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 6 of 8




Petersburg Low FCI is handling the pandemic appropriately, and there is no dispute that defendant

is, and has been, receiving adequate medical care for his asthma.

       Defendant’s controlled asthma and his age do not meet the threshold requirements as

extraordinary and compelling reasons for a compassionate release. Moreover, Petersburg Low FCI

currently has the COVID-19 outbreak under control and defendant continues to receive medical

treatment for his asthma. He has recovered from an earlier positive COVID-19 test and/or infection.

His desire to help provide care for his aging mother, while understandable, does not constitute

grounds for a compassionate release. Defendant acknowledges in his motion that his two sisters live

close to their mother and are taking care of her. (Docket Entry No. 702, pp. 5–6.)

       No extraordinary and compelling reasons for a compassionate release are shown by

defendant’s factual circumstances. Nevertheless, the Court will also consider the additional factors

under 18 U.S.C. § 3142(g) and 18 U.S.C. § 3553(a), below.

       Danger to the Community

       The Court does not find that defendant would remain a danger to the community if released

from incarceration at this time.

       Sentencing Factors

       The Court’s consideration of defendant’s sentencing factors, however, weigh against a

compassionate release. Defendant has served approximately one-half of his sentence, reports

himself as an “exemplary” prisoner, and his crime as a first-time offender was non-violent in nature.

However, the Court must consider under section 3553(a) whether reducing defendant’s sentence to

time served would “promote respect for the law, provide just punishment, [and] afford adequate

deterrence.” See United States v. Thompson, 984 F.3d 431, 2021 WL 37493, at *3 (5th Cir. 2021)


                                                 6
     Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 7 of 8




(noting that compassionate release is generally granted only for defendants “who had already served

the lion’s share of their sentences”).

        Although defendant’s crime was non-violent, there is no question that it presented an

extensive danger to an untold number of citizens.          As the Government persuasively argues,

defendant “was a leader/organizer of one of the largest synthetic drug manufacturing and distribution

conspiracies in the United States. [He] and his co-conspirators manufactured and distributed some

of the largest quantities of synthetic narcotics, many of which were targeted specifically for children,

in the country.” (Docket Entry No. 703, p. 7.) In his Sentencing Memorandum, defendant attempted

to justify his criminal behavior by arguing synthetic drugs had become very popular and were a way

to make money: “[T]he synthetics product industry was a nationwide trend and [defendant]

observed it as a way of adding to the businesses that he worked in and for in order to provide for his

family. His crime was based on his myopic attempt to capitalize on a fad to make money through

the popular sale of these products in convenience stores.” (Docket Entry No. 539, pp. 2–3.)

Defendant never disputed that his conduct was criminal and that his illegal synthetic narcotic

products endangered the lives of his customers, including children. Nevertheless, he continued his

illegal synthetic drug business for several years, ending only when he was arrested in May 2016 on

the instant charges.

        In light of defendant’s criminal conduct and federal conviction, the Court is of the opinion

that reducing his sentence to time served and allowing him to return home would not promote

respect for the law, provide just punishment, or afford adequate deterrence.




                                                   7
    Case 4:16-cr-00170 Document 706 Filed on 03/08/21 in TXSD Page 8 of 8




                                         Conclusion

      For the reasons set forth above, defendant’s motion for compassionate release (Docket Entry

No. 702) is DENIED.

      Signed at Houston, Texas, on March 8, 2021.




                                                         Gray H. Miller
                                               Senior United States District Judge




                                               8
